Exhibit 10.7

MAGUIRE PROPERTIES, INC.

355 SOUTH GRAND AVE., SUITE 3300

LOS ANGELES, CALIFORNIA 90071

December 31, 2008

Mr. Robert P. Goodwin

[Address]

[City, State Zip Code]

 

  Re: AMENDED AND RESTATED EMPLOYMENT TERMS

Dear Bob:

Effective as of December 31, 2008 (the “Effective Date”), this letter (the
“Letter”) shall amend and restate in its entirety that certain employment letter
agreement (the “Original Agreement”), dated November 8, 2002, as amended and
restated as of July 1, 2006 and as further amended and restated as of
December 3, 2007, between you and Maguire Properties, Inc. (the “REIT”) and
Maguire Properties, L.P. (the “Operating Partnership” and together with the
REIT, the “Company”). From and after the Effective Date, you and the Company
agree that the Company will employ you on the terms and conditions set forth in
this Letter:

1. POSITION, DUTIES AND RESPONSIBILITIES. You will be employed as Senior Vice
President, Construction and Development of the REIT and the Operating
Partnership. In the capacity of Senior Vice President, Construction and
Development, you will have such duties and responsibilities as are normally
associated with such position. Your duties may be changed from time to time by
the Company, consistent with your position. You will report to the Chief
Executive Officer of the Company or any Executive Vice President of the Company
designated by the Chief Executive Officer, and will work at the Company’s
principal offices located in downtown Los Angeles (or such other location in the
Los Angeles area as the Company may utilize as its principal offices), except
for travel to other locations as may be necessary to fulfill your
responsibilities. At the Company’s request, you will serve the Company and/or
its subsidiaries and affiliates in other offices and capacities in addition to
the foregoing. In the event that you serve in any one or more of such additional
capacities, your compensation will not be increased beyond that specified in
this Letter. In addition, in the event your service in one or more of such
additional capacities is terminated, your compensation, as specified in this
Letter, will not be diminished or reduced in any manner as a result of such
termination for so long as you otherwise remain employed under the terms of this
Letter.

2. BASE SALARY. During your employment with the Company, the Company will pay
you a base salary (the “Base Salary”) of $275,000 per year, less payroll
deductions and all required withholdings, payable in accordance with the
Company’s normal payroll practices and



--------------------------------------------------------------------------------

prorated for any partial month of employment. Your Base Salary may be subject to
increase pursuant to the Company’s policies as in effect from time to time.

3. ANNUAL BONUS. As an incentive for you to remain employed by the Company
through the end of each of the Company’s fiscal years during the period of your
employment with the Company and to contribute to the Company’s achievement of
certain performance targets through the end of each such year, provided that you
remain employed by the Company on the last day of each such year, you will be
eligible to receive an annual bonus under the Company’s incentive bonus plan
applicable to similarly situated Senior Vice Presidents of the Company (the
“Annual Bonus”). The actual amount of your Annual Bonus will be based on the
attainment of performance criteria established and evaluated by the Company in
accordance with the terms of such bonus plan as in effect from time to time.
Subject to the terms of such bonus plan, your target Annual Bonus will be
$180,000. Your Annual Bonus may, in the Company’s discretion, be based in whole
or in part on your performance with respect to projects for which you do not
receive or are not eligible to receive a Project Bonus (in addition to projects
for which you do receive or are eligible to receive a Project Bonus).

4. PROJECT BONUS. During your employment with the Company, in addition to the
Base Salary and Annual Bonus set forth above, you will be eligible to receive
“Project Bonuses” as set forth on Exhibit A attached hereto.

5. ACKNOWLEDGEMENT OF RESTRICTED STOCK AWARD AND CASH PAYMENT. You and the
Company hereby acknowledge and agree that the REIT has granted you 30,263
restricted shares of the REIT’s common stock in satisfaction of the REIT’s
obligation under the Original Agreement to grant you the Restricted Stock (as
defined in the Original Agreement). The terms and conditions of the Restricted
Stock are set forth in a Restricted Stock Agreement, dated June 27, 2003,
between you and the REIT. You and the Company further acknowledge and agree that
in connection with the initial public offering of shares of the REIT’s common
stock, the Company paid you a lump-sum cash payment of $575,000, subject to
payroll deductions and all required withholdings.

6. BENEFITS AND VACATION. You will be eligible to participate in all incentive
(other than cash bonus plans or arrangements), savings and retirement plans,
practices, policies and programs maintained or sponsored by the Company from
time to time which are applicable to other similarly situated executives of the
Company, subject to the terms and conditions thereof. You will also be eligible
for standard benefits, such as medical insurance, sick leave, vacations and
holidays to the extent applicable generally to other similarly situated
executives of the Company.

7. COMPENSATION GROSS-UP. The amount of compensation payable to you pursuant to
Sections 2, 3, 4 and 5 above will be “grossed up” as necessary (on an after-tax
basis) to compensate for any additional social security withholding taxes due as
a result of your shared employment by the Operating Partnership, the REIT and,
if applicable, any subsidiary and/or affiliate thereof. If any amounts become
payable to you pursuant to this Section 7, then such amounts shall be paid to
you promptly following the remittance of such taxes to the appropriate

 

2



--------------------------------------------------------------------------------

taxing authority, but in no event later than the end of the calendar year
following that in which any such remittance is made.

8. CONFIDENTIAL AND PROPRIETARY INFORMATION. As a condition of your employment
with the Company, you agree that during the term of such employment and any time
thereafter, you will not directly or indirectly disclose or appropriate to your
own use, or the use of any third party, any trade secret or confidential
information concerning the REIT, the Operating Partnership, Maguire Properties
Services, Inc., a Maryland corporation, their respective subsidiaries or
affiliates (collectively, the “Maguire Group”) or their businesses, whether or
not developed by you, except as it is required in connection with your services
rendered for the Company. You further agree that, upon termination of your
employment, you will not receive or remove from the files or offices of the
Maguire Group any originals or copies of documents or other materials maintained
in the ordinary course of business of the Maguire Group, and that you will
return any such documents or materials otherwise in your possession. You further
agree that, upon termination of your employment, you will maintain in strict
confidence the projects in which any member of the Maguire Group is involved or
contemplating.

9. NON-SOLICITATION. You further agree that during the term of such employment
and for one year after your employment is terminated, you will not directly or
indirectly solicit, induce, or encourage any employee, consultant, agent,
customer, vendor, or other parties doing business with any member of the Maguire
Group to terminate their employment, agency, or other relationship with the
Maguire Group or such member or to render services for or transfer their
business from the Maguire Group or such member and you will not initiate
discussion with any such person for any such purpose or authorize or knowingly
cooperate with the taking of any such actions by any other individual or entity.

10. AT-WILL EMPLOYMENT. Your employment with the Company is “at-will,” and
either you or the Company may terminate your employment for any reason
whatsoever (or for no reason) by giving 30 days prior written notice of such
termination to the other party. This at-will employment relationship cannot be
changed except in a writing signed by you and an authorized representative of
the Company.

11. TERMINATION OF EMPLOYMENT WITHOUT CAUSE.

(a) Severance Payment. Subject to Section 11(c) below, if, during the period of
your employment with the Company, you incur a “separation from service” from the
Company (within the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue
Code of 1986, as amended (the “Code”), and Treasury Regulation
Section 1.409A-1(h)) (a “Separation from Service”) by reason of a termination of
your employment by the Company without Cause (as defined below), then, in
addition to any other amounts payable to you through the date of termination of
your employment, the Company will pay you a lump-sum cash severance payment
within ten (10) days after the date of your Separation from Service (such date,
the “Termination Date”) (with the exact payment date to be determined by the
Company in its discretion) in an amount equal to 100% of your then current Base
Salary.

 

3



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in no event shall you or your estate or
beneficiaries be entitled to any such payment set forth in Section 11(a) hereof
upon any termination of your employment by reason of your total and permanent
disability or your death. Notwithstanding the foregoing, in no event shall
payment of the amounts provided for in Section 11(a) hereof be required to be
made unless you execute and deliver to the Company a release of claims in a form
reasonably acceptable to the Company (the “Release”) within twenty-one (21) days
(or, to the extent required by applicable law, forty-five (45) days) following
the Termination Date and you not revoke such Release within seven (7) days
thereafter.

(b) Definition of Cause. For purposes of this Letter, “Cause” shall mean

(i) your willful and continued failure to substantially perform your duties with
the Company (other than any such failure resulting from your incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to you by the Company, which demand specifically identifies the
manner in which the Company believes that you have not substantially performed
your duties;

(ii) your willful commission of an act of fraud or dishonesty resulting in
economic or financial injury to the Company or its subsidiaries or affiliates;

(iii) your conviction of, or entry by you of a guilty or no contest plea to, the
commission of a felony or a crime involving moral turpitude;

(iv) a willful breach by you of your fiduciary duty to the Company which results
in economic or other injury to the Company or its subsidiaries or affiliates; or

(v) your willful and material breach of your covenants set forth in Section 8 or
9 above.

For purposes of this provision, no act or failure to act on your part will be
considered “willful” unless it is done, or omitted to be done, by you in bad
faith or without reasonable belief that your action or omission was in the best
interests of the Company.

(c) Six Month Delay. Notwithstanding anything to the contrary in this Letter, no
compensation or benefits, including without limitation any severance payments or
benefits payable under Section 11(a) hereof, shall be paid to you during the
6-month period following your Separation from Service if the Company determines
that paying such amounts at the time or times indicated in this Letter would be
a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code. If the
payment of any such amounts is delayed as a result of the previous sentence,
then on the first business day following the end of such 6-month period (or such
earlier date upon which such amount can be paid under Section 409A of the Code
without resulting in a prohibited distribution, including as a result of your
death), the Company shall pay you a lump-sum amount equal to the cumulative
amount that would have otherwise been payable to you during such period.

 

4



--------------------------------------------------------------------------------

12. PAYMENT OF FINANCIAL OBLIGATIONS. The payment or provision to you by the
Company of any remuneration, benefits or other financial obligations pursuant to
this Letter will be allocated to the Operating Partnership, the REIT and, if
applicable, any subsidiary and/or affiliate thereof in accordance with the
Employee Sharing and Expense Allocation Agreement, by and between the REIT, the
Operating Partnership, and Maguire Properties Services, Inc., as in effect from
time to time.

13. WITHHOLDING. The Company may withhold from any amounts payable under this
Letter such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

14. COMPANY RULES AND REGULATIONS. As an employee of the Company, you agree to
abide by Company rules and regulations as set forth in the Company’s Employee
Handbook or as otherwise promulgated.

15. ENTIRE AGREEMENT. As of the Effective Date, this Letter and the employment
terms set forth herein comprise the final, complete and exclusive agreement
between you and the Company with respect to the subject matter hereof and
replace and supersede any and all other agreements, offers or promises, whether
oral or written, made to you by any member of the Maguire Group or any entity (a
“Predecessor Employer”) whose business or assets any member of the Maguire Group
succeeded to in connection with the initial public offering of the REIT’s common
stock or the transactions related thereto, or any representative thereof,
including without limitation, the Original Agreement. You agree that any such
agreement, offer or promise between you and any member of the Maguire Group or a
Predecessor Employer (or any representative thereof) is hereby terminated and
will be of no further force or effect, and you acknowledge and agree that upon
your execution of this Letter, you will have no right or interest in or with
respect to any such agreement, offer or promise. This Letter may not be modified
unless in writing and signed by both you and a duly authorized representative of
the Company.

16. CHOICE OF LAW. This Letter (including any claim or controversy arising out
of or relating to this Letter) shall be construed, interpreted and the rights of
the parties determined in accordance with the laws of the State of California
(without regard to conflict of law principles that would result in the
application of any law other than the law of the State of California).

17. PROOF OF RIGHT TO WORK. As required by law, this offer of employment is
subject to satisfactory proof of your right to work in the United States.

18. CODE SECTION 409A.

(a) To the extent applicable, this Letter shall be interpreted and applied
consistent and in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder.
Notwithstanding any provision of this Letter to the contrary, if the Company
determines that any compensation or benefits payable under this Letter may not
be either exempt from or compliant with Section 409A of the Code and related
Department of Treasury guidance, the Company may in its sole discretion adopt
such amendments to this Letter or adopt other policies and procedures (including
amendments,

 

5



--------------------------------------------------------------------------------

policies and procedures with retroactive effect), or take any other actions,
that the Company determines are necessary or appropriate to (i) exempt the
compensation and benefits payable under this Letter from Section 409A of the
Code and/or preserve the intended tax treatment of such compensation and
benefits, or (ii) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance; provided, however, that this
Section 18(a) does not create an obligation on the part of the Company to adopt
any such amendment, policy or procedure or take any such other action.

(b) To the extent permitted under Section 409A of the Code, any separate payment
or benefit under this Letter or otherwise shall not be deemed “nonqualified
deferred compensation” subject to Section 409A of the Code and Section 11(c)
hereof to the extent provided in the exceptions in Treasury Regulation
Section 1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other applicable exception
or provision of Section 409A of the Code.

(c) To the extent that any payments or reimbursements provided to you under this
Letter are deemed to constitute compensation to which Treasury Regulation
Section 1.409A-3(i)(1)(iv) would apply, such amounts shall be paid or reimbursed
to you reasonably promptly, but not later than December 31 of the year following
the year in which the expense was incurred. The amounts of any such payments
eligible for reimbursement in one year shall not affect the payments or expenses
that are eligible for payment or reimbursement in any other taxable year, and
your right to such payments or reimbursement shall not be subject to liquidation
or exchange for any other benefit.

19. NOTICES. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to you: at your most recent address on the records of the Company

If to the REIT or the Operating Partnership:

Maguire Properties, Inc.

355 South Grand Avenue, Ste. 3300

Los Angeles, CA 90071

Attn: General Counsel

with a copy to:

Latham & Watkins

355 South Grand Avenue

Los Angeles, CA 90071

Attn: Julian Kleindorfer

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

6



--------------------------------------------------------------------------------

22. COUNTERPARTS. This Letter and any agreement referenced herein may be
executed simultaneously in two or more counterparts, each of which shall be
deemed an original but which together shall constitute one and the same
instrument.

[SIGNATURE PAGE FOLLOWS]

 

7



--------------------------------------------------------------------------------

Please confirm your agreement to the foregoing by signing and dating the
enclosed duplicate original of this Letter in the space provided below for your
signature and returning it to the Company. Please retain one fully-executed
original for your files.

 

Sincerely,

MAGUIRE PROPERTIES, INC.,

a Maryland corporation

By:  

/s/ DOUGLAS J. GARDNER

Name:   Douglas J. Gardner Title:   Executive Vice President, Operations

MAGUIRE PROPERTIES, L.P.,

a Maryland limited partnership

By:   Maguire Properties, Inc. Its:   General Partner By:  

/s/ DOUGLAS J. GARDNER

Name:   Douglas J. Gardner Title:   Executive Vice President, Operations

Accepted and Agreed,

this 31st day of December, 2008.

 

By:  

/s/ Robert P. Goodwin

  Robert P. Goodwin

 

8